Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver (U.S. Patent 4,518,329).
In regards to claim 1, Weaver discloses an apparatus (10) comprising: a valve (44) configured to mate with a valve seat (22); the valve (44) comprising: a tapered sealing surface (60); a recess (80) formed within at least a portion of the sealing surface (60) a first insert (92) installed within the recess (80); and a second insert (82) installed within the recess (80) and engaging the first insert (92). 
In regards to claim 2, the first insert (92) is made of a first material and the second insert (82) is made of a second material; and in which the first material is different from the second material. See col. 5, lines 60-64.
In regards to claims 3, 16 and 17, the first insert (92) is made of a first material and the second insert (82) is made of a second material; and in which the first material is harder than the second material. See col. 5, lines 60-64.
In regards to claim 4, the first insert (92) has a different shape than that of the second insert (82).
In regards to claim 5, that the first insert (92) and the second insert (82) extend past an outer boundary of the recess (80).
In regards to claim 6, the first insert (92) has a first lower surface (94) and the second insert (82) has a second lower surface (88); in which at least a portion of the first and second lower surfaces (94 and 88) are positioned on a different plane than the sealing surface (60).
In regards to claims 7 and 18, the recess (80) is the one and only recess formed in the valve body (44) that is configured for receiving an insert.
In regards to claim 8, the second insert (82) occupies a larger volume of the recess (80) than the first insert (92).
In regards to claim 9, the second insert (82) at least partially surrounds the first insert (92).
In regards to claim 10, the first and second insert (92 and 82) are both annular.
In regards to claim 11, the first insert (92) has an outer diameter, D1, and in which the second insert (82) has an outer diameter, D2; and in which D2 is greater than Di.

In regards to claim 13, the first and second insert (92 and 82) form an extension of the sealing surface (80); in which the sealing surface (80) defines a fluid flow path; and in which fluid flowing along the fluid flow path contacts the first insert (92) before contacting the second insert (82).
In regards to claims 14 and 19, Weaver further discloses a valve seat (22) having a tapered strike face (24) that corresponds with the sealing surface (80) of the valve (44).
In regards to claim 1, Weaver discloses an apparatus (10) comprising: a valve (44) configured to mate with a valve seat (22); the valve (44) comprising: a tapered sealing surface (60); a recess (80) formed within at least a portion of the sealing surface (60) a first insert (92) installed within the recess (80); and a second insert (82) installed within the recess (80) and engaging the first insert (92). 
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blume (U.S. Patent 9,291,274).
In regards to claim 1, Blume discloses an apparatus (999) comprising: a valve (901) configured to mate with a valve seat; the valve (901) comprising: a tapered sealing surface (931); a recess (937) formed within at least a portion of the sealing surface (931) a first insert (957) installed within the recess (937); and a second insert (903”) installed within the recess (937) and engaging the first insert (957). See Figs. 14B and 14F
In regards to claim 12, a leading edge of the first insert (957)extends below the sealing surface (931).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art , hereinafter “PA” in view of Weaver.
Weaver discloses all of the elements as discussed above. 
While Weaver does disclose that the valve is set within a pump, Weaver does not explicitly disclose a housing having an external surface and an internal chamber; a conduit formed in the housing and connecting the internal chamber to the external surface. However, PA teaches a valve within a pump which includes a housing (16) having an external surface and an internal chamber (30) ; a conduit (62) formed in the housing (16) and connecting the internal chamber (30) to the external surface.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have located the valve apparatus disclosed by Weaver within a housing as taught by PA to facilitate controlled fluid flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753